Citation Nr: 1133439	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's spouse and the Veteran's sister



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue above was previously considered by the RO as entitlement to service connection for H. Pylori bacteria.  The issue has been re-characterized in accordance with the findings below.

The Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In this case, in an unappealed May 2005 rating decision, the RO denied service connection for gastritis, stomach and intestinal problems.  Notably, the evidence included a February 1993 treatment note which reported that the Veteran was positive for H. Pylori bacteria.  At the time of the original denial of service connection for the claimed disability, there was no evidence of a that a pre-existing gastrointestinal disorder was permanently worsened by the Veteran's service.  Later, in a December 2008 Board decision, the issue of whether new and material evidence had been submitted to reopen a claim for gastritis to include as secondary to exposure to herbicides was denied.  

The question thus arises whether the Veteran's claim for service connection for a H. Pylori bacteria on a secondary basis represents a claim that is separate and distinct from the claim previously-denied in May 2005 for stomach and intestinal problems.  One could argue that, because the Veteran was only granted service connection in December 2008, long after the Veteran's initial claims for entitlement to service connection for a gastrointestinal disorder, the issue of service connection for H. Pylori on a secondary basis is distinct from the Veteran's prior claims.  Sawyer v. Derwinski, 1 Vet. App. 130. 133 (1991) (holding that a claim that asserts rights that did not exist at the time of the prior claim is necessarily different).  One could also argue, however, that reliance upon a new etiological theory, in this case, the contention that the Veteran's gastrointestinal disorder is permanently aggravated by his PTSD, is insufficient to transform a claim that has been previously denied into a separate and distinct, or new, claim.  Regardless, in this case, the Board's decision is favorable, at least partially; therefore, the Veteran is not prejudiced by the Board's characterization of his claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, the Board finds that the Veteran is seeking service connection for the same disability (a gastrointestinal disorder) as that for which service connection was denied in 2005.  Thus, new and material evidence is required to reopen the previously-denied claim for service connection for a gastrointestinal disorder.  

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders was denied in a May 2009 rating decision.  The Veteran did not appeal.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.


The issue of entitlement to service connection for a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the Buffalo RO denied service connection for stomach and intestinal problems.

2.  The evidence associated with the claims file since the May 2005 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a gastrointestinal disorder.

3.  The record does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, illogical, obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently appropriately and effectively, impaired impulse control, neglect of personal appearance and hygiene or an inability to maintain effective relationships.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, denying service connection for gastritis, stomach and intestinal problems, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the May 2005 rating decision is new and material, the criteria for reopening the Veteran's claims for service connection for a gastrointestinal disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the Board's favorable disposition of the petition to reopen the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

Concerning the claim for a initial higher rating for PTSD, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.  VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  The Veteran was also provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, VA may addressed the merits of the claim.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


New and Material Evidence-Laws and Regulations

In a May 2005 rating decision, the Buffalo RO initially denied service connection for gastritis, stomach and intestinal problems due to the fact that there was no objective evidence of worsening of a pre-existing condition in order to establish service connection by aggravation.  

Although the Veteran was informed of the May 2005 rating action and his appellate rights, he did not initiate an appeal to the Board within one year of notification of this decision.  Therefore, the May 2005 rating decision became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the February l984 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Because the basis of the prior final denial in May 2005 was that no permanent aggravation of a pre-existing disorder was shown, in this case, the new and material must pertain to the aggravation of a stomach disorder.  In support of his claims to reopen, the Veteran submitted various statements and post-service medical records.  Also added to the Veteran's claims file is the Board's December 2008 decision which granted service connection for PTSD.  The claims file additionally now includes a December 2009 VA examination report, and a January 2009 letter from VA physician Dr. M.H. and a February 2010 letter from VA medical center physician Dr. H.T. which opined that the Veteran's PTSD may have aggravated his H. Pylori.  Finally added to the record is the Veteran's March 2011 Travel Board Hearing with the undersigned Acting Veterans Law Judge.

The newly-submitted medical opinions, reflect the possibility that the Veteran's PTSD may have aggravated his gastrointestinal symptoms.  As the Veteran's PTSD is related to his service, this, resolving any doubt in the Veteran's favor, goes to show a link between the Veteran's service and his gastrointestinal disorders and speaks to the possibility of service connection for a gastrointestinal disorder as secondary to a service-connected disorder.  The Board finds that this additional evidence is neither cumulative nor duplicative of evidence previously of record nor was it previously considered by agency adjudicators, and as such it is "new."  Further, as the record now includes evidence which may show aggravation of the Veteran's gastrointestinal disorders, the evidence relates to facts that are necessary to substantiate the Veteran's claims.  

Moreover, the Board also finds this evidence provides a reasonable possibility of substantiating the claim as it bears directly and substantially upon the specific matters under consideration and must be considered in order to decide the merits of the claims.  Accordingly, the Board concludes that the criteria for reopening service connection for a gastrointestinal disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Increased Rating for PTSD-Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Increased Rating for PTSD-Factual Background 

Included in the Veteran's claims file is a May 2005 VA medical center behavioral health treatment note which stated that the Veteran reported that he was doing well and that he was able to manage the stresses of a trip to visit an ill relative.  A global assessment score (GAF) of 58 was provided.

In a September 2006 VA medical center treatment note, the Veteran reported that he had been feeling "down."  It was noted that the Veteran was seen in May 2005 and that he was taking Wellbutrin at that time with good effect but that he had discontinued use of the prescription, though it was unclear why.  Mental status examination revealed no suicidal or homicidal ideation, no psychotic symptoms, congruent affect, fair eye contact, and intact concentration and memory. Insight and judgment were found to be fair.  A GAF score of 52 was provided.

The Veteran was afforded a VA examination for mental disorders in April 2009.  During his examination, the Veteran reported that after his service in Vietnam, he had nightmares, intrusive thoughts and social anxiety.  The Veteran explained that initially, in order to deal with these symptoms he abused alcohol and that he did not stop drinking entirely until about nine months prior, mostly due to his stomach condition.  

Mental status examination revealed that the Veteran's appearance, attitude and behaviors were generally within normal limits.  Hygiene and grooming were good and the Veteran was noted to have relevant, coherent and productive speech, thought processes were rational and goal-directed.  There was no evidence of hallucinations or delusions nor was there evidence of obsessions, compulsions, phobias or ritualistic behaviors.  The Veteran was oriented and short-term memory and concentration skills were intact.  The Veteran did report occasional disruption in focus and concentration that may be due to PTSD distractibility and sleep deprivation.  The Veteran's mood during examination was pleasant and euythmic.  His affect was appropriate with full range.  During the interview there was no evidence of any marked agitation or distress.  

The Veteran reported nightmares an average of two to three a month, occasional intrusive thoughts, memories and recollection.  The Veteran also reported chronic and moderate to severe social anxiety and social avoidance.  He described being quite uncomfortable in any public or social situation.  There was a mild decline in the Veteran's ability to enjoy activities.  He stated that while he did not like crowds he was also markedly anxious by himself.  He stated that he did not have much social contact or relationships outside of his family.  The examiner noted that the Veteran did present with mild emotional detachment.  

The Veteran reported that before he began treatment he had prominent anger difficulties which was certainly further fueled by his alcohol abuse.  He reported that his common-law wife described him as mean but that she had lately noticed significant improvement.  He reported episodic irritability but overall his impulse control was good.  The Veteran was reported as being mildly hypervigilant at home and as having occasional startled responses to unexpected loud noises.  The Veteran's sleep was mildly impaired at the time of examination but the Veteran stated that was largely due to his stomach condition.  Cognitive functioning was grossly intact.  A GAF score of 63 was provided.  The examiner noted that the Veteran did some part-time seasonal work as a truck driver and has some PTSD related work disruptions primarily due to nightmares.  
In July and September 2009 statements, the Veteran stated that since his last rating decision, he had developed anger issues, an increase in short term memory loss and nightmares.

In a February 2010 behavioral health VA medical center treatment note, the Veteran's physician reported that the Veteran was doing generally well and that he was more concerned with his medical problems than his mood which he reported had been alright.  The Veteran was noted as having organized relevant goal-oriented thoughts and the Veteran denied auditory or visual hallucinations.  There was no suicidal or homicidal ideation.  Insight and judgment were good. A GAF score of 50 was provided.

The Veteran was afforded a second VA examination in March 2010.  During his examination, the VA examiner found the Veteran's appearance, attitude and behavior to be generally within normal limits.  The Veteran's hygiene and grooming were good and he made good eye contact.  Sensorium was intact.  Speech was relevant, coherent and productive and thought processes were rational and goal-directed.  There was no evidence of hallucinations or delusions nor was there evidence of obsessions, compulsions, phobias or ritualistic behaviors.  Short-term memory and concentration were intact though the Veteran continued to report subjectively occasional disruptions in his focus and concentration due to PTSD symptoms.  The Veteran's mood was pleasant with some mild distress noted.  His affect was appropriate with a full range.  

The Veteran reported one to three nightmares a month which at times woke him out of his sleep in a state of hyperarousal.  He stated that he experienced occasional intrusive thoughts and recollections.  He reported that they occurred more in the summer than in the winter.  It was noted that flashbacks were very rare and that the Veteran would occasionally have a brief flashback after an unexpected loud noise.  The Veteran continued to present with moderate social anxiety and some degree of social avoidance and discomfort and hypervigilance in crowds.  It was noted that the Veteran presented with a mild decline in his ability to enjoy activities, particularly social activities where there were crowds.  

Mild and episodic anger persisted, overall however the Veteran's impulse control was found to be adequate.  Mild hypervigilance and startle responses to unexpected loud noises were reported.  The Veteran reported occasional problems with short term memory and concentration but no severe cognitive dysfunction.  The examiner noted that the Veteran was not depressed and that there was no evidence of mania or psychosis.  Insight and judgment were fair to good regarding his symptoms.  The examiner stated that it seemed that the Veteran's PTSD symptoms had stabilized at a moderate level.

The examiner stated that the results of the evaluation continue to reveal evidence of chronic and moderate post-traumatic stress disorder.  The examiner stated that he could find no significant change in the severity of the Veteran's symptoms since his April 2009 VA examination and that based on his examination and a review of the record, there was no evidence as to whether the Veteran's symptoms were markedly worse or better.  A global assessment score of 62 was provided.

An August 2010 behavioral health VA medical center treatment note reported that he had been alright except for his stomach problem but that his PTSD had been in a little better control.  The Veteran stated that there were days when visions and thoughts could be "very threatening."  The Veteran's treating physician stated that  objectively, the Veteran was doing well.  On mental status examination, the Veteran was found to be dressed appropriately and he was friendly and cooperative.  The Veteran's speech was a little guarded, his thoughts were organized, rational and relevant.  Insight and judgment were good, there was no suicidal or homicidal ideation, intention or plan.  There were no auditory or visual hallucinations noted.  Speech was normal rate and rhythm and there was no psychotic disturbances.  A GAF score of 50 was provided.

During the Veteran's March 2011 Travel Board Hearing, the Veteran's sister testified that her older brother became aggravated easily and did not like crowds.  The Veteran's sister and common law spouse noted that the Veteran was not sociable and that he could not hold a conversation without getting upset.  The Veteran testified that he had a problem trusting others.  

Analysis

The Board finds that the current 50 percent rating accurately reflects the Veteran's symptomatology at all times since the grant of service connection, and that a rating in excess of 50 percent is not warranted.  

The Veteran has not, at any time, demonstrated symptoms which approximate suicidal ideation, obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure or irrelevant; near continuous panic; impaired impulse control, spatial disorientation or neglect of personal appearance and hygiene.  

The symptoms described in the record simply fail to demonstrate occupational and social impairment with deficiencies in most areas.  Further, the Veteran is shown to have difficulty with establishing  and maintaining effective work and social relationships but the evidence does not show that the Veteran is unable to do so.  Anxiety is demonstrated but such anxiety has been described as moderate and does not reach the level approximating near-continuous panic.  Impulse control is not shown generally to be affected by the Veteran's PTSD and the Veteran's hygiene is continuously described in the record as appropriate.  

Further, the Veteran's GAF scores ranging between 50 and 63 demonstrate serious to moderate symptoms.  In this respect the Board notes that 50 is the highest among the GAF scores which demonstrate serious symptoms and additionally notes that such serious symptoms are described in the DSM IV as including suicidal ideation, severe obssessional rituals, frequent shopping or any serious impairment in social or occupational functioning.  Here, the Veteran's symptoms are simply not shown to be as severe as the DSM IV describes and, when taken as a whole to include the Veteran's VA examiners opinions that the Veteran's PTSD is moderate rather than severe, the Board finds that the Veteran's symptoms, are accurately reflected by a 50 percent disability rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected mental disability is inadequate.  Thun v. Peake, 22 Vet App 111 (2008).  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for a mental disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings of 50 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a gastrointestinal disorder has been received, to this limited extent, the appeal is granted.

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling, is denied.


REMAND

Initially, in view of the Board's decision to reopen the Veteran's claim for service connection for a gastrointestinal disorder, VA should consider these claims on the merits, in the first instance, to avoid any prejudice to the appellant.  

Under 38 C.F.R. § 3.310 (which was revised effective in October 2006), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To ensure that all due process requirements are met, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to his appeal.  In particular, the RO should ensure that the Veteran is properly notified of what evidence is needed to support service connection on a secondary basis.  

After providing the appropriate notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  Finally, the RO should schedule the Veteran for additional examination(s) in conjunction with his service-connection claim.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA gastrointestinal examination.  The examiner should provide details about the onset, frequency, duration, and severity of any and all gastrointestinal symptoms.  The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disorder was first manifest during service.  The examiner should further comment on whether, and to what extent, such disorders were caused or worsened beyond natural progression by the Veteran's PTSD.  

The examiner is asked specifically to comment on the on the Veteran's non-compliance with medication regarding his H. Pylori and on the documented alcohol abuse and its effect on the Veteran's gastrointestinal disorders, if any.  The examiner is additionally requested to comment on the opinions of Dr. M.H., Dr. H.T. and the Veteran's December 2009 VA examiner.

The examiner should set forth all examination findings and the complete rationale for any conclusions reached in printed reports.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


